Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 13, 2021                                                                                   Bridget M. McCormack,
                                                                                                                 Chief Justice

  163170                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  In re DAVIS/ORR/URSERY/WALLER/                                                                        Elizabeth M. Welch,
  CUNINGAN, Minors.                                                 SC: 163170                                        Justices
                                                                    COA: 354120
                                                                    Wayne CC Family Division:
                                                                    2013-514697-NA

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 27, 2021 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 13, 2021
           b0810
                                                                               Clerk